DETAILED ACTION
Allowable Subject Matter
Claims 1, 4–7, 9–10, 12, and 14 are allowed. Claims 1–4, 13, and 15–20 have been amended and claims 5–8, 11, 14 remain original or previously presented in the amendment filed by Applicant on April 26th, 2022. Claims 9–10 and 12 stand withdrawn in the same amendment.
In the interest of compact prosecution, an interview was conducted with Applicant to distinguish over the prior art of record. Please refer to the Interview Summary of May 9th, 2022 for further details.

Election/Restrictions
Claim 1 is now allowable by Examiner’s amendment below. The restriction requirement between species A–N, species of first material, species of Figs. 4A versus 4B, neutronic versus aneutronic, species of first material, species of second material, and species of rotation inducing assembly, as set forth in the Office action mailed on March 31st, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 9–10 and 12 is withdrawn because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
Applicant's amendments to claims 1, 4–7, 9–10, 12, and 14 filed on April 26th, 2022 are accepted because no new matter has been entered.
The former rejections of claims 1–8, 11, and 13–20 under 35 U.S.C. §101 and 112(a) are withdrawn in view of the Remarks filed April 26th, 2022, which are found persuasive, in addition to the affidavit filed on September 8th, 2021, and the data provided in the original disclosure filed October 1st, 2017.
The former rejections of claims 1–8, 11, and 13–20  under 35 U.S.C. § 112(b) are withdrawn in view of the amendments.
The interpretation of the claims under 35 U.S.C. 112(f) is withdrawn in view of the amendments.
The Obviousness-type double patenting rejections are withdrawn in view of the amendments.
Response to Arguments
Applicant's arguments regarding the utility and operability of the device, and the enablement of the device are found persuasive.
In particular, Applicant has presented multiple evidence of fusion taking place (Remarks 11-12, cited manuscript “Electron Catalyzed Fusion” and “CR-39 report”, “Enhancement of Nuclear Fusion in Plasma Oscillation Systems”, “Observation of Proton-Boron Fusion Products from Rotating Plasma Device”), and has stated in the Specification at [0120] that although various theories for fusion are postulated within the Specification, there was no requirement to provide or address the theory and therefore the claimed invention is not limited by the possible theory supporting the results. The Office interprets this statement to mean that the theories presented may not necessarily be valid or may change.
In allowing the claimed invention, the Office makes no assertions as to the merits of the theories presented in this application. Furthermore, the Office makes no assertions as to whether these assemblies will work as intended, and is interpreting these limitations as claiming the equivalent structure that will be used if and when energy is produced. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with Victor M. Deluca on May 9th, 2022 with confirmation on May 18th, 2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (Currently amended) A direct energy conversion assembly device for inducing and controlling nuclear fusion reactions comprising:
a controlled pressure cylindrical chamber operatively coupled to a rotation device;
a concentric superconducting magnet surrounding the chamber and oriented such that an axis of symmetry of the chamber is parallel to the magnetic field produced by the magnet;
a concentric outer electrode located within the chamber;
a concentric inner electrode located within the outer electrode at the radial center of the chamber, at least partially covered with insulation;
the chamber being configured to introduce a first working material into the chamber through a working gas inlet line located within the inner electrode, wherein the first working material comprises a first fusion reactant;
the chamber being further configured to position a second working material within the chamber, wherein the second working material comprises a second fusion reactant and is mounted on an inner surface of the outer electrode facing an exposed portion of the inner electrode;
a continuous wave discharge circuit operatively coupled to the chamber, which delivers a voltage between the inner electrode and outer electrode and pre-ionizes 
a pulse discharge circuit that delivers a current pulse through the plasma between the inner and outer electrodes for approximately 10 to 15 milliseconds and induces rotation of the plasma and a surrounding neutral gas in conjunction with the Lorentz force caused by the superconducting magnet;
wherein the rotation of the plasma and neutral gas within the chamber may reach up to about 100,000 RPS, which compresses the plasma against the second working material mounted on the inner wall of the outer electrode by the centrifugal effect and is thereby configured to provide conditions for a fusion reaction of the first working material and the second working material during the rotation of the plasma; and
a direct energy conversion assembly configured to extract energy from charged particles produced in the fusion reactions and convert the energy to electrical current;

wherein the direct energy conversion assembly comprises an array of semiconductor PN junctions positioned adjacent to the chamber such that charged particles produced in the fusion reactions impinge upon the PN junctions, creating electron-hole pairs, and thereby inducing an electrical current; or
wherein the direct energy conversion assembly comprises a third working material disposed between a first electrode and a second electrode, said first electrode having a relatively low work function with respect to said second electrode and said second electrode having a relatively high work function with respect to said first electrode, wherein the third working material is located adjacent to the chamber such that charged particles impinge upon the third working material, creating electron-hole pairs, and thereby induce an electrical current from the first and second electrodes.


2.	(Cancelled) 

3.	(Cancelled) 

4.	(Currently amended) The direct energy conversion assembly device of claim 1 [[3]], wherein the third working material comprises material selected from the group consisting of noble gas, gel, and liquid.

5.	(Original) The direct energy conversion assembly device of claim 4, wherein the liquid working material can be circulated through a plumbing system.

6.	(Currently amended) The direct energy conversion assembly device of claim 1 [[3]], wherein the first electrode having a relatively low work function is made from magnesium.

7.	(Currently amended) The direct energy conversion assembly device of claim 1 [[3]], wherein the second electrode having a relatively high work function is made from gold.

8.	(Cancelled) 

9.	(Previously presented) The direct energy conversion assembly device of claim 1, wherein the chamber is further configured to support a standing electromagnetic wave, and wherein the rotation device comprises:
a radio-frequency feed configured to apply an electromagnetic wave to the chamber such that a rotating standing wave is developed within the chamber, wherein:
the rotating standing wave is adapted to cause the ionized plasma in the chamber to rotate.

10.	(Original) The direct energy conversion assembly device of claim 1, wherein the rotation device comprises:
a photon source operatively coupled to the chamber, wherein the photon source is configured to irradiate at least the first working material to create a photon pressure sufficient to cause the first working material to rotate within the chamber.

11. (Cancelled) 

12.	(Currently amended) The direct energy conversion assembly device of claim 1, wherein the continuous wave discharge circuit 

a radio frequency feed operatively associated with the first working material and configured to introduce an electromagnetic signal into the chamber, wherein:
the frequency of the electromagnetic signal is selected to correspond to a synchrotron frequency of the first working material in the presence of said [[the]] magnetic field such that resonant energy transfer from the electromagnetic field to the first working material causes at least a portion of the first working material to ionize.

13.	(Cancelled) 

14.	(Currently amended) The direct energy conversion assembly device of claim 1 [[13]], wherein the second working material is lanthanum hexaboride and whereby the second working material is disassociated into lanthanum and boron.

15.	(Cancelled) 

16.	(Cancelled) 

17.	(Cancelled) 

18.	(Cancelled) 

19.	(Cancelled) 

20.	(Cancelled) 

Please refer to the explanations provided in the attached interview agenda of  May 9th, 2022. No prior art, either alone or in combination teaches or suggests the stated rotation speeds used for a centrifugal effect to cause impact of neutral and charged particles, carried by a drag-type effect of the charged particles moving under a Lorentz force, against a fixed target in a specific location facing an exposed portion of an inner electrode in a cylindrical chamber, using the claimed continuous wave and pulse discharge techniques, along with the claimed type of direct energy conversion assembly, in combination with all other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628